DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                           
Claims 1-11 are present for examination.                         

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.               

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2019 and 03/17/2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                           

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (USPN 8,823,653) in view of Chen et al (US 2016/0293688), hereafter as Chen.                    
RE claims 1 and 11, Matsuo discloses the invention substantially as claimed.                
Matsuo discloses that a multilayered thin film transparent electrode for an electrochromic device and its manufacturing method (see column 9 lines 23-56 and figures 5/6A), comprising: a substrate (see column 9 lines 30-35; i.e., translucent substrate 15); a lower oxide layer located on the substrate (see figures 6A and column 9 lines 51-56; i.e., first ITO layer 1a, ITO stands for indium tin oxide); a metal layer located on the lower oxide layer (see figure 6A and column 9 lines 51-56; i.e., silicon dioxide layer 2a); and an upper oxide layer located on the metal layer (see figure 6A and column 9 lines 51-56; i.e., second ITO layer 3a).                             
However, Matsuo does not specifically disclose that wherein a thickness of a center portion of the metal layer is larger than a thickness of an edge.                           
From the same field of endeavor, Chen teaches that in the display region of the OLED display panel, a thickness of the central region C of the second metal line 116 is larger than that of the border region P thereof (see figure 4A and section [0051]) in order to improve the electricity of the TFT units (see section [0051]).                                
Matsuo and Chen are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Matsuo by including the teachings from Chen in order to improve the electricity of the TFT units, such that a large area performance uniformity associated with the TFT units can be improved.                               

RE claim 3, Matsuo in view of Chen disclose that wherein the lower oxide layer and the upper oxide layer are formed of the one single metal or an alloy of two or more metals selected from Ti, Ga, A1 Ge, As, Cu, Mn, Zr, Nb, Ru, Hf, Zn, Sr, Ba, Fe, Ag, Zin, Re, Cr, Ni, Mo, V, W, Mg, Si Sn and Ta (see Matsuo, column 9 lines 51-56 and figure 6A; i.e., lower oxide layer 1a formed of tin Ti or zinc Zin, upper oxide layer 3a formed of tin Ti or zinc Zin as well).                             
RE claim 4, Matsuo in view of Chen disclose the invention substantially as claimed.                   
However, Matsuo in view of Chen do not specifically disclose that wherein thickness of the lower oxide and the upper oxide layer are 10 to 100nm and a thickness of the metal layer is 1 to 200nm.                             
The used for mathematical formula or ranges (i.e., thickness of the lower oxide and the upper oxide layer are 10 to 100nm and a thickness of the metal layer is 1 to 200nm) are akin to optimizing the values of a result effective variable.  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                              
RE claim 5, Matsuo in view of Chen disclose that wherein the edge of the metal layer is located on the same line as an edge of the lower oxide layer (see figure 5A; i.e., the edge of the silicon dioxide layer 2a is located on the same line as an edge of the lower oxide layer ITO 1a).                       
RE claim 6, Matsuo in view of Chen disclose the invention substantially as claimed.                   
However, Matsuo in view of Chen do not specifically disclose that the equation set forth in claim 6.                       
The used for mathematical formula or ranges (i.e., the equation set forth in claim 6) are akin to optimizing the values of a result effective variable.  Therefore, determining the optimal value of a result In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                
RE claim 7, Matsuo in view of Chen disclose that wherein a side surface of the metal layer is formed to have a step shape (see figures 6A/6A, 4A-4E).                          
RE claim 8, Matsuo in view of Chen disclose the invention substantially as claimed.                   
However, Matsuo in view of Chen do not specifically disclose that wherein the first to n-th metal layers have the same thickness.                           
The used for mathematical formula or ranges (i.e., wherein the first to n-th metal layers have the same thickness) are akin to optimizing the values of a result effective variable.  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                    
RE claim 9, Matsuo in view of Chen disclose that a refractive index matching layer in a structure of the multilayered thin film transparent electrode (see Matsuo, column 7 lines 10-22).                    
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (USPN 8,823,653) in view of Chen et al (US 2016/0293688), hereafter as Chen, and further in view of Ho et al (US 2018/0209859), hereafter as Ho.                      
RE claim 11, Matsuo in view of Chen disclose the invention substantially as claimed.                  
However, Matsuo in view of Chen do not specifically disclose that a heating step of 50 to 900°C after performing the forming of the upper oxide layer on the metal layer.                 
From the same field of endeavor, Ho teaches that performing a heat treatment after metal oxide layer formed (see section [0019]) in order to reduce the metal oxide precursor (see section [0019]).                       
Matsuo, Chen and Ho are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of 
Furthermore, the used for mathematical formula or ranges (i.e., heating step of 50 to 900°C) are akin to optimizing the values of a result effective variable.  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Abe et al (US 2013/0153024): 
teach that a multilayered transparent electroconductive film formed on a substrate, metal oxide generally used as a transparent electrode for a thin-film solar cell.                   
Nakada et al (US 2011/0017711): 
teach that forming TFT on a glass substrate, and forming transparent oxide layer on a glass substrate.                                      
Gotoh et al (US 2005/0224795):  
teach that transparent substrate with multilayered aluminum alloy film.             
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
November 20, 2021